By the Court.
1. The contract upon which this suit is brought, is a contract between the plaintiff and Coburn, in which Coburn is personally bound. 2. The use of the leased premises by the Eagle Lodge furnishes no bar to the plaintiff’s right of recovery, for two reasons; first, because it may reasonably be inferred, by the manner in which the lease is made, that it contemplated such use, the defendant being described in the contract as the treasurer of the Eagle Lodge;but secondly, if it be otherwise, the use by the Eagle Lodge has been subsequently sanctioned by the plaintiff, by receiving from them the quarter payments for rent, and if, as to such use, there was a full waiver of the breach of covenant “ not to permit any other person to occupy,” that would be no bar or defence to an action for another and distinct breach, that had not been waived.

Judgment for the plaintiff.